Citation Nr: 1715533	
Decision Date: 05/09/17    Archive Date: 05/22/17

DOCKET NO.  08-11 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for left ankle sprain, claimed as secondary to service-connected bilateral pes planus, and if so, whether service connection is warranted.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for low back disability, claimed as secondary to service-connected bilateral pes planus, and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

R. Casadei, Counsel

INTRODUCTION

The Veteran served on active duty from November 1972 to August 1975.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).

The issues on appeal were previously denied by the Board in an October 2015 decision.  Thereafter, the Veteran appealed the decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a February 2017 Joint Motion for Remand (JMR), the Court vacated the October 2015 decision and remanded the issues to the Board; the findings of the JMR are discussed in detail below. 

In this decision, the Board reopens the service connection claims for left ankle sprain and low back disability.  The issues of (1) service connection for left ankle sprain, claimed as secondary to service-connected bilateral pes planus, and (2) service connection for low back disability, claimed as secondary to service-connected bilateral pes planus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed November 1978 rating decision, the RO denied service connection for a history of low back pain on the basis that there was no evidence of a chronic disability arising in service and the minor symptomatology experienced at the time of a post-service examination was the result of a post-service injury. 

2.  In an unappealed rating decision in October 2000, the RO continued to deny service connection for a history of low back pain on the basis that the condition neither incurred in nor was caused by service nor was there evidence that it was caused or aggravated by the service-connected pes planus. 

3.  In the unappealed October 2000 rating decision, the RO denied service connection for a history of a left ankle sprain based on the determination that it was not incurred in or aggravated by service and it was not related to the service-connected pes planus.

4.  Evidence received since the October 2000 rating decision is new and material and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a left ankle sprain. 

5.  In an unappealed January 2002 rating decision, the RO determined that new and material evidence was not submitted to reopen the claim of entitlement to service connection for a history of low back pain. 

6.  Evidence received since the January 2002 rating decision is new and material and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a low back disability.


CONCLUSIONS OF LAW

1.  The October 2000 rating decision denying service connection for a left ankle sprain is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).

2.  New and material evidence has been received since the last denial of service connection for a left ankle sprain and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (a) (2016).

3.  The January 2002 rating decision denying to reopen the claim of service connection for a low back disability is final.  38 U.S.C.A. § 7105 (West 2014); 
38 C.F.R. § 20.1103 (2016).

4.  New and material evidence has been received since the last denial to reopen the claim of service connection for a low back disability and the claim is reopened. 
38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist
The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2016).  The claims on appeal have been considered with respect to VA's duties to notify and assist.  Given that the Board is reopening and remanding the claims, no conceivable prejudice to the Veteran could result from this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

New and Material Evidence-Laws and Analysis
Rating decisions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority. 38 C.F.R. § 3.104 (a). The claimant has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. §7105; 38 C.F.R. §§ 3.160, 20.201, 20.302 (2016).

The Board is required to determine whether new and material evidence has been received before it can reopen a claim and readjudicate service connection or other issues on the merits.  See Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996).  Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103.  A claim on which there is a final decision may be reopened if new and material evidence is received.  38 U.S.C.A. § 5108.  
"New" evidence means existing evidence not previously submitted to agency decision makers. "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id. 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id  at 118. 

Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 
9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).  The evidence submitted to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been received. Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In a November 1978 rating decision, the RO denied service connection for a history of low back pain.  The RO concluded that there was no evidence of a chronic disability arising in service.  Minor symptomatology experienced at the time of a post-service examination was found to be the result of a post-service injury.  The Veteran was notified of the RO's decision and the decision became final as the Veteran did not appeal it.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

A rating decision in October 2000 denied the claim for service connection for a history of low back pain.  The RO determined that the Veteran's low back disorder was neither incurred in nor was caused by service.  There was also no evidence that it was caused or aggravated by the service-connected pes planus.  The October 2000 rating decision also denied service connection for a history of a left ankle sprain based on the determination that it was not incurred in or aggravated by service and it was not related to the service-connected pes planus.  After receiving notice of the decision, the Veteran did not appeal it and it became final.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103.

A rating decision in January 2002 determined that new and material evidence was not submitted to reopen the claim of entitlement to service connection for a history of low back pain.  After receiving notice of the decision, the Veteran did not perfect his appeal and the January 2002 rating decision is final.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103.

The previous denials for the low back disability and left ankle sprain were premised on findings that they were not incurred in or aggravated by service and were not secondary to the service-connected pes planus.  Thus, for evidence to be new and material (i.e., relating to unestablished facts necessary to substantiate the claim, and raising a reasonable possibility of substantiating the claim), it would have to show that the low back disability and left ankle sprain were incurred in or aggravated by service, arthritis was diagnosed within one year of service or there was a continuity of symptomatology of arthritis symptoms since service, or the disabilities were caused or aggravated by the service-connected bilateral pes planus.

Evidence submitted subsequent to the final October 2000 and January 2002 rating decisions includes, in pertinet part, a September 2012 statement from the Veteran where he asserted that a VA podiatrist indicated that his ankle problems were related to his feet problems (a service-connected disability).  Further, in his March 2008 VA Form 9, the Veteran indicated that a VA neurologist related his left ankle and low back problems to his service-connected pes planus disability.  

As noted above, evidence is presumed credible for purposes of reopening a claim.  See Justus, 3 Vet. App. 513; see also February 2017 JMR. 

Accordingly, the Board finds that the evidence received since the last final rating decision in October 2000 denying service connection for a left ankle sprain and the last final rating decision in January 2002 denying to reopen the claim of service connection for a low back disability, is new as it was not previously considered.  Further, the evidence, which is presumed credible for purposes of reopening the claims, raises a reasonable possibility of substantiating the claims (i. e., a relationship between the disorders and a service-connected disability).  Therefore, the evidence is new and material and thus the appeal to reopen the Veteran's claims for service connection for a left ankle sprain and a low back disability is granted.

ORDER

The application to reopen the claim of entitlement to service connection for a left ankle sprain is granted; to this extent only, the appeal is granted.

The application to reopen the claim of entitlement to service connection for a low back disability is granted; to this extent only, the appeal is granted.


REMAND

As discussed in the February 2017 JMR, the Board's October 2015 decision denied the claims currently on appeal because new and material evidence had not been received to reopen the claims for service connection for the left ankle and low back disorders.  In pertinent part, the Board found that the Veteran's repeated contentions were redundant of previously submitted lay evidence, but also found that two of
his statements in particular were "inherently incredible."  These statements include a September 2012 statement in which the Veteran asserted that VA medical professionals (in September 2012) attributed his ankle problems to his foot problems.  Further, in his March 2008 VA Form 9, the Veteran indicated that a VA neurologist related his left ankle and low back problems to his service-connected pes planus disability.  

The October 2015 Board decision found that the document the Veteran was citing was a podiatry consult dated September 4, 2012, which did not address the relationship between his left ankle and feet.  Instead, the consultation showed that the Veteran was informed that "(p)odiatry does not make decisions regarding disability and he would only receive podiatric assessment and treatment."  Thus, the Board found that "to assert that based on this evidence his left ankle was determined to be secondary to the service-connected pes planus is inherently incredible."  Similarly, the Board found that the Veteran's assertion in his March 2008 Form 9 (suggesting that a VA neurologist related his left ankle and low back problems to pes planus) was also inherently not credible as it was not substantiated by the VA medical evidence of record.  These statements were not found to be new and material evidence.

As discussed above, the Board has now reopened the claims for service connection for a left ankle disorder and for a low back disorder based on the Veteran's lay statements.  Although the statements from the VA medical professionals (purporting to relate the Veteran's disorder to a service-connected disability) are not currently of record, it is possible that the VA medical professionals discussed the etiology of the Veteran's left ankle and low back disorders verbally-which would explain the lack of documented medical evidence in the claims file.  

On remand, the Veteran should be afforded an opportunity to submit evidence in support of his contention that VA medical professionals, to include his VA neurologist, indicated that his ankle and back disorders were secondary to his service-connected pes planus disability.  This may include a written statement from his VA neurologist or other medical professionals.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding VA treatment records and associate them with the record.

2.  Provide the Veteran a reasonable time to submit a statement or other medical evidence from his VA neurologist or other medical professionals which provide evidence in support of a finding that his left ankle and/or  low back problems are caused or aggravated by his service-connected pes planus disability.  

3.  After completion of the above and any additional development deemed necessary, the claims should be readjudicated in light of all the evidence of record.  If the benefits remain adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


